Citation Nr: 0122243	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-01 123	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 18, 1997 
for the award of compensation benefits for restrictive lung 
disease.


REPRESENTATION

Appellant represented by:	Daniel S. Cohen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



REMAND

The veteran had active military service from July 1958 to 
June 1962.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York which granted service connection for restrictive lung 
disease and assigned a noncompensable rating, both effective 
March 18, 1997, date of receipt of reopened claim.  The 
veteran initiated an appeal as to the assignment of a 
noncompensable rating and after a statement of the case was 
issued a January 1998 rating action granted a 30 percent 
rating effective March 18, 1997.  Then, VA Form 9 was filed 
perfecting the appeal as to effective date of service 
connection.  On that same form, the veteran stated, "I 
accept your ruling of 30%."  The Board construes this 
statement as an expression of satisfaction with the assigned 
30 percent rating, and that issue is not before the Board.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

During the veteran's June 2001 Travel Board hearing before 
the undersigned Board member, he alleged that there was clear 
and unmistakable error in the RO's March and May 1988 
decisions denying service connection for a lung disorder.  
This issue has not been addressed by the RO, and is 
inextricably intertwined with the issue of an earlier 
effective date for service connection for restrictive lung 
disease.  (See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Under the circumstances, the case is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  Thereafter, the RO should address the 
claim concerning clear and unmistakable 
error in the March and May 1988 RO 
decisions denying service connection for a 
lung condition.  

3.  The RO should address whether there 
has been compliance with the VCAA.  This 
should include a discussion as to 
compliance with the VCAA as it relates to 
the notice provisions.  

If the benefit sought on appeal remains denied, the veteran 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim.  An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






